Case 16-35775-KLP             Doc 46   Filed 10/21/19 Entered 10/21/19 14:03:28         Desc Main
                                       Document     Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

IN RE:                                      Case No. 16-35775-KLP
ALONZO LEE BONNER, SR.
SHIRLEY HARRIS BONNER                       Chapter 13
       Debtors
_______________________________
WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A
CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS
TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION
TRUST

         Movant
v.
ALONZO LEE BONNER, SR.
SHIRLEY HARRIS BONNER
     Debtors/Respondents
and
SUZANNE E. WADE
     Trustee/Respondent

                        MOTION FOR RELIEF FROM AUTOMATIC STAY

       Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as
Trustee for Pretium Mortgage Acquisition Trust (“Movant”) hereby moves this Court, pursuant
to 11 U.S.C. § 362, for relief from the automatic stay, with respect to certain real property of the
Debtors having an address of 208 Holly Hill Drive, Petersburg, VA 23805 (the “Property”), for
all purposes allowed by the Note (defined below), the Deed of Trust (defined below), and
applicable law, including but not limited to the right to foreclose. In further support of this
Motion, Movant respectfully states:

         1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 & 157.

        2.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with
respect to the Debtors on November 23, 2016.

         3.       A Chapter 13 Plan was confirmed on March 23, 2018.

        4.      The Debtors have executed and delivered or are otherwise obligated with respect
to that certain promissory note in the original principal amount of $67,500.00 (the “Note”). A
copy of the Note is attached hereto. Movant is an entity entitled to enforce the Note.

___________________________
Andrew Todd Rich, VSB# 74296
8100 Three Chopt Rd., Suite 240
Richmond, VA 23229
(804) 282-0463(Phone)
Attorney for the Movant
Case 16-35775-KLP        Doc 46    Filed 10/21/19 Entered 10/21/19 14:03:28           Desc Main
                                   Document     Page 2 of 4



        5.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
(collectively, the “Obligations”) of the Debtors under and with respect to the Note and the Deed
of Trust are secured by the Property. The lien created by the Deed of Trust was perfected by
recording of the Deed of Trust in the office of the Clerk of the Circuit Court of Petersburg City,
Virginia. A copy of the recorded Deed of Trust is attached hereto.

       6.     Effective on or about April 1, 2012, the terms of the note and Deed of Trust were
modified by a written agreement (the "Loan Modification Agreement"). A copy of the Loan
Modification Agreement is attached hereto.

       7.      The legal description of the Property is:




      8.      As of October 18, 2019, the outstanding amount of the Obligations due to the
Movant, less any partial payments or suspense balance is:

Unpaid Principal Balance                                                              $45,312.01
Unpaid, Accrued Interest                                                               $1,092.10
Uncollected Late Charges                                                                 $943.67
Mortgage Insurance Premiums                                                                $0.00
Taxes and Insurance Payments on behalf of Debtors                                         $99.92
Other Fees                                                                             $3,098.00
Other Costs                                                                                $0.00
Less: Partial Payments                                                                     $0.00
Minimum Outstanding Obligations                                                       $50,545.70

       9.     The following chart sets forth the number and amount of postpetition payments
due pursuant to the terms of the Note that have been missed by the Debtor as of October 18,
2019:

   Number of             From                 To             Monthly           Total Missed
    Missed                                                   Payment            Payments
   Payments                                                  Amount
        2             09/01/2019          10/01/2019            $552.08              $1,104.16
                   Less postpetition partial payments (suspense balance):               $-56.05

                                            Total Postpetition Payments:               $1,048.11
Case 16-35775-KLP         Doc 46   Filed 10/21/19 Entered 10/21/19 14:03:28            Desc Main
                                   Document     Page 3 of 4



       10.     In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $850.00 in legal fees and $181.00 in costs.

       11.    The estimated value of the Property is $94,700.00. The basis for such valuation is
Debtors` Schedules.

       12.    Cause exists for relief from the automatic stay for the following reasons:

              a.      Movant's interest in the Property is not adequately protected.

            b.        Post-petition payments required by the confirmed plan have not been
made to Movant.

        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying
the stay and granting the following:

        1.     Relief from the stay for all purposes allowed by the Note, the Deed of Trust, and
applicable law, including but not limited to allowing Movant (and any successors or assigns) to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.

       2.     That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       3.     For such other relief as the Court deems proper.


                                             Respectfully Submitted,


Dated: October 21, 2019                       /s/ Andrew
                                             _____          Todd Rich
                                                   ____________________
                                             Andrew Todd Rich VSB# 74296
                                             Attorney
                                             BWW Law Group, LLC
                                             8100 Three Chopt Rd., Suite 240
                                             Richmond, VA 23229
                                             (804) 282-0463 (phone)
                                             (804) 282-0541 (facsimile)
                                             bankruptcy@bww-law.com
                                             Attorney for the Movant
Case 16-35775-KLP        Doc 46   Filed 10/21/19 Entered 10/21/19 14:03:28           Desc Main
                                  Document     Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on this 21st day of October, 2019, the following person(s) were or will be
served with a copy of the foregoing Motion for Relief from Automatic Stay electronically via the
CM/ECF system or by first class mail, postage prepaid:

Suzanne E. Wade, Trustee
7202 Glen Forest Drive
Ste. 202
Richmond, VA 23226

James E. Kane, Esq.
1313 East Cary Street, P.O. Box 508
Richmond, VA 23218

Alonzo Lee Bonner, Sr.
208 Holly Hill Drive
Petersburg, VA 23805

Shirley Harris Bonner
208 Holly Hill Drive
Petersburg, VA 23805



                                                     /s/ Andrew Todd Rich
                                                   Andrew Todd Rich
                                                   Attorney
                                                   BWW Law Group, LLC
